NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

VICTOR LEE SEVERANCE,                           No. 19-55666

                Plaintiff-Appellant,            D.C. No. 2:18-cv-08053-VBF-PLA

 v.
                                                MEMORANDUM*
WU CHENG, Dr., in individual and official
capacity; et al.,

                Defendants-Appellees,

and

STATE OF CALIFORNIA; et al.,

                Defendants.,

                  Appeal from the United States District Court
                       for the Central District of California
                 Valerie Baker Fairbank, District Judge, Presiding

                            Submitted March 3, 2020**

Before:      MURGUIA, CHRISTEN, and BADE, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      California state prisoner Victor Lee Severance appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo a dismissal under 28 U.S.C. § 1915A. Resnick v.

Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We affirm.

      The district court properly dismissed Severance’s deliberate indifference

claim because Severance failed to allege facts sufficient to show that defendants

were deliberately indifferent in diagnosing or treating his chest pains. See Hebbe

v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings are

construed liberally, plaintiff must present factual allegations sufficient to state a

plausible claim for relief); Toguchi v. Chung, 391 F.3d 1051, 1057-60 (9th Cir.

2004) (a prison official acts with deliberate indifference only if he or she knows of

and disregards an excessive risk to the prisoner’s health; medical malpractice,

negligence, or a difference of opinion concerning the course of treatment does not

amount to deliberate indifference).

      The district court properly dismissed Severance’s official-capacity claims as

barred by Eleventh Amendment immunity. See Flint v. Dennison, 488 F.3d 816,

825 (9th Cir. 2007) (state officials sued in their official capacities for damages are

entitled to Eleventh Amendment immunity).

      The district court did not abuse its discretion in denying Severance further


                                           2                                     19-55666
leave to amend because amendment would have been futile. See Gordon v. City of

Oakland, 627 F.3d 1092, 1094 (9th Cir. 2010) (setting forth standard of review and

explaining that leave to amend may be denied if amendment would be futile);

Chodos v. West Publ’g Co., 292 F.3d 992, 1003 (9th Cir. 2002) (noting that a

district court’s discretion is “particularly broad” when it has already granted leave

to amend (citation omitted)).

      AFFIRMED.




                                          3                                    19-55666